[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                FILED
                                                    U.S. COURT OF APPEALS
                            No. 05-13666              ELEVENTH CIRCUIT
                                                       DECEMBER 9, 2005
                       Non-Argument Calendar
                                                       THOMAS K. KAHN
                      ________________________
                                                            CLERK

                  D. C. Docket No. 04-00506-CV-CB-L

LEANN BROWN,


                                                    Plaintiff-Appellant,

                                versus

JO ANNE B. BARNHART,

                                                    Defendant-Appellee.


                      ________________________

              Appeal from the United States District Court
                 for the Southern District of Alabama
                     _________________________


                           (December 9, 2005)


Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Leann Brown appeals the district court’s order affirming the

Commissioner’s denial of her application for disability insurance benefits, 42

U.S.C. § 405(g), and supplemental security income, 42 U.S.C. § 1393(c)(3).

Brown asserts the Administrative Law Judge (ALJ) erred by failing to consider

her subjective complaints of pain and all of her impairments in combination. We

affirm the Commissioner’s denial of benefits.

      We review a social security case to determine whether the Commissioner’s

decision is supported by substantial evidence and whether the correct legal

standards were applied. Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

We require a claimant who seeks “to establish a disability based on testimony of

pain and other symptoms” to show: “(1) evidence of an underlying medical

condition; and (2) either (a) objective medical evidence confirming the severity of

the alleged pain; or (b) that the objectively determined medical condition can

reasonably be expected to give rise to the claimed pain.” Wilson v. Barnhart, 284

F.3d 1219, 1225 (11th Cir. 2002). Furthermore, “credibility determinations are the

province of the ALJ.” Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005).

We do not require the ALJ to “specifically refer to every piece of evidence in his

decision,” so long as the decision is sufficient to allow this Court to conclude the




                                           2
ALJ considered the claimant’s medical condition as a whole. Dyer v. Barnhart,

395 F.3d 1206, 1211 (11th Cir. 2005).

      Substantial evidence supports the ALJ’s conclusion that Brown failed to

show objective medical evidence confirming the severity of her alleged pain or that

any objectively determined medical condition can reasonably be expected to give

rise to the claimed pain. Although Brown periodically complained of pain to her

treating physician, the medical evidence showed she was able to walk

independently, even at a slight grade, and lift up to 25 pounds above her head.

When Brown saw Dr. Crompton on February 27, 2001, Dr. Crompton noted she

had a mild limp but was “definitely improving.” While Brown complained of pain

in her right shoulder, Dr. Brockington, who repeatedly examined Brown’s right

shoulder, noted Brown’s shoulder showed “significant improvement.”

Furthermore, according to Brown’s own testimony, she was able to perform a

variety of daily activities, including some housework and grocery shopping with

assistance. She also continued to drive. In sum, there is substantial evidence to

support the ALJ’s finding that Brown had not established a disability based on her

subjective testimony of pain.

      Brown next argues the ALJ did not consider the combined effect of her

thyroiditis, carpal tunnel syndrome, tendonitis of her right shoulder, traumatic



                                          3
calcification of her right hip, and adjustment disorder, when making his residual

functional capacity determination. Brown failed to raise this argument before the

district court. Therefore, we do not need to consider this claim. Kelley v. Apfel,

185 F.3d 1211, 1215 (11th Cir. 1999).

      Substantial evidence supports the ALJ’s conclusion that Brown was not

disabled due to her complaints of pain. We affirm the Commissioner’s denial of

benefits.

      AFFIRMED.




                                          4